            Case 1:20-cv-03010-APM Document 79 Filed 12/17/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    United States of America, et al.,

                                  Plaintiffs,        Case No. 1:20-cv-03010-APM

    v.                                               HON. AMIT P. MEHTA

    Google LLC,

                                  Defendant.



               DEFENDANT’S RESPONSE TO PROSPECTIVE PLAINTIFF
           STATE OF CALIFORNIA’S MOTION FOR JOINDER AS A PLAINTIFF

          Defendant Google LLC (“Google”) does not oppose the State of California being added

as a plaintiff to the existing Complaint in this action. Its motion (“Motion for Joinder”) (ECF

69), however, incorrectly relies upon Rule 20 of the Federal Rules of Civil Procedure to

accomplish this. As explained below, a Rule 24 motion for intervention is the correct way for a

would-be plaintiff to attempt to join an existing legal action, and any order allowing the State to

join this action should be framed in terms of intervention rather than joinder.1

          A.      Intervention Pursuant to Rule 24(b)(1)(B) of the Federal Rules of Civil
                  Procedure is the Proper Procedural Mechanism for California to Join This
                  Action.

          Rule 24 intervention is the mechanism by which a new party may attempt to join an

existing lawsuit. By contrast, Rule 20 sets forth the requirements that an existing party must

meet in order to join additional parties. See, e.g., In re Plavix Mktg., Sales Practices & Prod.



1
  Earlier today, the States of Wisconsin and Michigan filed a motion identical to that filed by the
State of California. (ECF 75). Google’s position on that motion is the same as set forth in this
response.

                                                 1
          Case 1:20-cv-03010-APM Document 79 Filed 12/17/20 Page 2 of 4




Liab. Litig. (No. II), 974 F.3d 228, 234 (3d Cir. 2020) (“Intervention is distinct from joinder . . . .

[J]oinder is begun by the existing parties or the court. Intervention, by contrast, involves a

nonparty’s motion to enter a suit to protect its interests.” (emphasis in original)); Patel v. Bureau

of Prisons, 2011 WL 13253659, at *1 (D.D.C. Sept. 19, 2011) (“[P]ermissive joinder is used by

a person who is already a party to the proceeding[] who wishes to bring in another party, while

[i]ntervention is used by a person who is outside the litigation who wishes to join it” (internal

quotations omitted) (alterations in original)); see also Adams v. Bell, 711 F.2d 161, 195–98 (D.C.

Cir. 1983) (noting “intervention is a device that permits . . . nonparties to become parties to

litigation that affects them”). In Patel, for example, the court held that because the movants

were not parties to the litigation, they could not make use of Rule 20 joinder, and were limited to

Rule 24 intervention. 2011 WL 13253659, at *1; see also Ying Qing Lu v. Lezell, 2012 WL

1929904, at *1 (D.D.C. May 29, 2012). So too here.2

       B.      Google Does Not Oppose Rule 24(b)(1)(B) Permissive Intervention.

       California suggests in a footnote that “[t]o the extent necessary, the Court may interpret

[the] Motion alternatively as a motion to intervene under F.R.C.P. 24.” Motion for Joinder at 3

n.2. Google has no objection to the Court doing so and permitting California to intervene in the

action in accordance with Rule 24(b)(1)(B). Rule 24(c) specifies that a motion for intervention

“must . . . be accompanied by a pleading that sets out the claim or defense for which intervention

is sought.” Fed. R. Civ. P. 24(c). While California did not submit a separate pleading, its



2
  California’s lone cited authority, Breen v. Chao, 2018 WL 1509077 (D.D.C. Mar. 27, 2018),
makes reference to Rule 20’s joinder requirements in analyzing whether to allow new plaintiffs
to join an existing lawsuit. The court there, however, permitted the new parties to join in the
court’s own discretion pursuant to Rule 21 and did not address the distinction between joinder
and intervention. See id. at *9.


                                                   2
         Case 1:20-cv-03010-APM Document 79 Filed 12/17/20 Page 3 of 4




motion claims that it “is not seeking to add any new facts or claims” and “is not making

substantive changes to the complaint.” Motion for Joinder at 3. Rather, it only seeks to add

California to the list of Plaintiff States on page 2 and paragraph 15 of the existing Complaint, and

to the case caption. Id. at 1–2. Under these circumstances, Google does not oppose Rule

24(b)(1)(B) permissive intervention notwithstanding California’s failure to satisfy the

requirements for Rule 24 intervention in its Motion for Joinder.

       For these reasons, Google submits that any order permitting California to join this action

should be framed in terms of permissive intervention pursuant to Rule 24(b)(1)(B). In addition,

Google respectfully requests that any order on the Motion for Joinder should require Plaintiffs to

file an amended complaint incorporating the amendments detailed in California’s Motion for

Joinder on or before the deadline for amending the pleadings.

Dated: December 17, 2020                      Respectfully submitted,

                                              WILLIAMS & CONNOLLY LLP

                                               By: /s/ John E. Schmidtlein
                                               John E. Schmidtlein
                                               Benjamin M. Greenblum
                                               Colette T. Connor
                                               725 12th Street, NW
                                               Washington, DC 20005
                                               Tel: 202-434-5000
                                               jschmidtlein@wc.com
                                               bgreenblum@wc.com
                                               cconnor@wc.com

                                               WILSON SONSINI GOODRICH & ROSATI P.C.
                                               Susan A. Creighton
                                               Franklin M. Rubinstein
                                               1700 K St, NW
                                               Washington, DC 20006
                                               Tel: 202-973-8800
                                               screighton@wsgr.com
                                               frubinstein@wsgr.com



                                                 3
Case 1:20-cv-03010-APM Document 79 Filed 12/17/20 Page 4 of 4




                            ROPES & GRAY LLP
                            Mark S. Popofsky
                            2099 Pennsylvania Avenue, NW
                            Washington, DC 20006
                            Tel: 202-508-4624
                            Mark.Popofsky@ropesgray.com

                            Counsel for Defendant Google LLC




                              4
